DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Guo et al (US 10,015,515), teaches a method for video decoding in a decoder, comprising: decoding prediction information of a current block from a bitstream, the prediction information being indicative of an intra block copy mode; determining a block vector predictor for the current block based on the prediction information; determining a block vector difference for the current block based on the prediction information; determining a block vector for the current block according to the block vector predictor, the block vector difference, and the first resolution for the first component of the block vector difference; and reconstructing one or more samples of the current block according to the block vector.  However, the closest prior art does not teach selecting a first candidate resolution as a first resolution for a first component of the block vector difference in a case that a first magnitude of a first component of the block vector predictor is determined to be greater than a threshold; selecting a second candidate resolution as the first resolution for the first component of the block vector difference in a case that the first magnitude of the first component of the block vector predictor is determined to be not greater than the threshold, the second candidate resolution being a higher precision resolution than the first candidate resolution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487